Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-18-2006

Shah v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2375




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Shah v. Atty Gen USA" (2006). 2006 Decisions. Paper 568.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/568


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 05-2375
                                   ________________

                           SYED RASHID AHMAD SHAH,

                                                         Petitioner,

                                            v.

                 ATTORNEY GENERAL OF THE UNITED STATES

                    _______________________________________

                      On Petition for Review of a Decision of the
                           Board of Immigration Appeals
                              (Agency No. A95 959 966)
                    Immigration Judge: Honorable Annie S. Garcy
                    _______________________________________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                   August 17, 2006

     Before: SLOVITER, SMITH AND VAN ANTWERPEN, CIRCUIT JUDGES

                                (Filed August 18, 2006)
                              _______________________

                                     OPINION
                              _______________________

PER CURIAM

      Syed Rashid Ahmad Shah, a native of Pakistan, petitions for review of a final

order of removal issued by the Board of Immigration Appeals (BIA). For the following

reasons, we will deny Shah’s petition for review.
       Shah was admitted as a visitor to the United States in August 2001 with

authorization to stay until February 7, 2002. In February 2003, the government charged

Shah with removability for overstaying his authorized period. An Immigration Judge (IJ)

found Shah removable as charged, and denied his applications for asylum, withholding of

removal, and protection under the Convention Against Torture (CAT). In rendering her

decision, the IJ disbelieved much of Shah’s testimony and ruled that he had failed to

provide sufficient evidence to support his claims. The Board of Immigration Appeals

(BIA) agreed with the IJ’s adverse credibility determinations and affirmed her decision.

Shah filed a timely petition for review.

       We consider first Shah’s challenge to the interpreter’s translation of his testimony

before the IJ. The transcript of the hearing indicates that Shah testified that he had been

arrested many times in Pakistan after demonstrating against the government. After noting

that Shah’s asylum application mentions no arrests, the IJ made an adverse credibility

determination based on the inconsistency of his testimony with his application. Shah

asserts that the interpreter mistranslated the Urdu word for “confrontation” as “arrest,”

and that most of his confrontations with the police did not result in arrest. Even if he is

correct, to the extent that his confrontations with the police form the basis of a claim of

past persecution, his asylum application should have described these confrontations, even

if he was not always arrested.

       Shah also challenges the adverse credibility determination regarding his claim of a

well-founded fear that he will be persecuted if he is returned to Pakistan. Shah testified

                                              2
that criminal charges were pending against him based on his political activities in

Pakistan. When questioned, Shah could not identify any specific charges pending against

him and provided no documentation supporting his testimony. Likewise, his asylum

application mentioned no pending criminal charges against him and indicated that he had

never been arrested. Shah also alleged that false charges would be brought against him if

he returned, but again he could provide no specific information or documentation to

support this allegation.

       We have reviewed the record as a whole and find ample support for the IJ’s

adverse credibility determinations, as affirmed by the BIA. Because these findings are

supported by substantial evidence, we will not disturb them. See Chen v. Gonzales, 434
F.3d 212, 216 (3d Cir. 2005). Accordingly, we will deny Shah’s petition for review.




                                             3